AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                              Page 1 of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRJCT OF CALIFORNIA

                     United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                           (For Offenses Committed On or After November 1, 1987)
                                     V.

                           Saul Miramontes                                 Case Number: 19-cr-04402-WVG

                                                                          Jesus Mosqueda
                                                                          Defendant's Alto                ..,,,, ... ,.~,_ .............. ·~-.,-•   ,.,. ,,Lao.av




REGISTRATION NO. 89664298                                                                             FILED
                                                                                                         -~~·--           .
                                                                                                                     ,,,._ ·                             ..
                                                                                                                                     ··-
THE DEFENDANT:                                                                                          JAN 18 2020
 IZI · pleaded guilty to count(s) I of Superseding Information
 •    was found guilty to count(s)
                                                                                                 CLERK US DISTRICT COURT
                                                                           SOUTHERN DISTRICT OF CALIFORNIA
                                                                                              \--if_.- IJt-,1-'UIT
      after a plea of not guilty.                                          BY
                                                                                              U"
      Accordingly, the defendant 1s adJudged gmlty of such count(s),wh1ch mvolve the following offense(s):

Title & Section                    Nature of Offense                                                             Count Number(s)
8:1325                             Improper Entry by an Alien (Misdemeanor)                                      ls

  D The defendant.has been found not guilty on count(s)
                                                        -------------------
  !Zl Count(s) 1 of underlying Information is              dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                Time Served


  IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative,_ _ _~- charged in case _ _ .
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                         December 30, 2019
                                                                         Date of Imposition of Sentence


                                                                         (~J;=-
                                                                         HONORABLE WILLIAM V. GALLO
                                                                         UNITED STATES MAGISTRATE JUDGE



                                                                                                                                   l 9-CR-4402-WVG
